Name: 98/215/EC: Commission Decision of 13 March 1998 setting up a consultative committee for cooperatives, mutual societies, associations and foundations (CMAF) (Text with EEA relevance)
 Type: Decision
 Subject Matter: social affairs;  legal form of organisations;  EU institutions and European civil service;  social protection
 Date Published: 1998-03-18

 Avis juridique important|31998D021598/215/EC: Commission Decision of 13 March 1998 setting up a consultative committee for cooperatives, mutual societies, associations and foundations (CMAF) (Text with EEA relevance) Official Journal L 080 , 18/03/1998 P. 0051 - 0053COMMISSION DECISION of 13 March 1998 setting up a consultative committee for cooperatives, mutual societies, associations and foundations (CMAF) (Text with EEA relevance) (98/215/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas cooperatives, mutual societies, associations and foundations are all undertakings with inherent characteristics which mean that they belong to the category of undertakings in the 'social economy`;Whereas, like other undertakings in the market sector, these undertakings must be able to benefit from the opportunities deriving from the achievement of the single market and from economic and monetary union;Whereas, on 18 December 1989, the Commission presented to the Council of Ministers of the EC a communication on 'Businesses in the social economy sector - Europe's frontier-free market` (SEC(89) 2187 final); whereas, in 1992, the Commission subsequently submitted to the Council three proposals for Regulations, amended in 1993, on the statutes for a European cooperative society, a European mutual society and a European association, as well as three proposals for Directives supplementing these statutes with regard to the role of employees (1);Whereas, on 17 February 1994, the Commission presented to the Council a proposal for a Decision on a multiannual programme (94-96) of actions in favour of CMAF in the Community; whereas this Decision was amended on 8 June 1995 subsequent to the opinion of the European Parliament (2);Whereas the CMAF are playing an increasingly important role in representing individuals, in defending their democratic rights and in meeting their needs;Whereas, on 4 June 1997, the Commission presented a communication on 'Promoting the role of voluntary organisations and foundations in Europe` (3);Whereas a growing number of Community policies have an impact on undertakings in the social economy and there is a need to ensure that the Commission's policy on cooperatives, mutual societies, associations and foundations is integrated into the other policies;Whereas the Commission, in order to clarify its policy in the sector, must be able to consult the sector's socio-professional organisations on all matters likely to have an impact on the activities of undertakings in the social economy; whereas close and ongoing contact with the representatives of the sector may contribute towards the implementation of its policy;Whereas the organisations in the CMAF sector are currently consulted through a consultative committee which has been functioning since 1995 on the basis of subsidies granted annually by the Commission;Whereas the most appropriate method of organising these contacts is to set up within the Commission a consultative committee on which the operators in the social economy are represented,HAS DECIDED AS FOLLOWS:Article 1 The Commission hereby establishes a consultative committee for cooperatives, mutual societies, associations and foundations (CMAF), hereinafter called 'the Committee`.Article 2 The Committee may be consulted by the Commission on all questions relating to the promotion and implementation of Community policy on the social economy; its task shall be to advise the Commission on all problems relating, in particular, to:- actions and programmes in favour of cooperatives, mutual societies, associations and foundations in the Community,- the participation of cooperatives, mutual societies, associations and foundations in the implementation of the various Community policies,- the role played by the sector of cooperatives, mutual societies, associations and foundations in creating jobs and strengthening economic and social cohesion,- proposals for legislative measures concerning cooperatives, mutual societies, associations and foundations.Article 3 1. The Committee shall be composed of 24 members.2. The seats shall be allocated in equal parts to representatives of organisations representative of the three families making up the social economy, namely 8 for cooperatives, 8 for mutual societies and 8 for associations/foundations.Article 4 1. The members of the Committee shall be appointed by the Commission.2. An equal number of alternates shall be appointed under the same conditions as the full members. The alternate shall automatically replace a full member who is absent or prevented from attending.Without prejudice to Article 7, the alternate shall attend the meetings of the Committee and take part in its work only if the full member for whom he deputises is prevented from attending.3. For each of the seats allocated to them, the organisations representing the three families shall propose to the Commission three candidates as full members and three candidates as alternates.4. The term of office of members shall be three years and shall be renewable.5. The term of office of a full member or alternate shall lapse before the end of the three year period in the event of resignation, termination of membership of the organisation which he represents, winding-up of the organisation or if the organisation which the member represents requests his replacement. In such cases, new members shall be appointed from the most recent list of candidates, as provided for in Article 3, and for the remainder of the term of office.6. Membership shall not confer entitlement to payment.7. Upon the expiry of the three-year period, the members shall remain in office until they are replaced or the term of office is renewed.Article 5 The Commission shall publish the list of full members and alternates for information in the Official Journal of the European Communities.Article 6 1. The Commission shall hold the chairmanship of the Committee. The Committee shall elect three vice-chairmen, one for each family, who shall hold office for a period of three years. The election shall be by a majority of two thirds of the members present.2. By the same majority, the Committee may appoint other members to the steering committee. The steering committee shall prepare and organise the work of the Committee.Article 7 The chairman or the steering committee may invite to take part in its work, as an expert, any person with a particular expertise in an item on the agenda. Experts shall take part in the deliberations only for the items which are the reason for their presence.Article 8 The Committee may set up working parties from amongst its members, subject to agreement by the Commission.Article 9 1. The Committee shall meet at the seat of the Commission at the invitation of the Commission. Meetings shall be held at least once a year. A quorum is established if the meeting is attended by at least eight members, with at least one member for each of the families.2. In urgent cases, the Committee may, at the request of the Commission, be consulted by written procedure.5. The Commission shall provide secretarial services for the Committee, the steering committee and the working parties.Article 10 1. The Committee shall deliberate on requests for opinions drawn up by the Commission. The Committee may also express own-initiative opinions. The positions of the members and, as the case may be, of each family shall be recorded in minutes transmitted to the Commission and the members (full members and alternates) of the Committee.2. When requesting an opinion from the Committee, the Commission may fix a deadline by which the opinion must be given.Article 11 1. Without prejudice to Article 214 of the EC treaty, the members of the Committee are required not to divulge information obtained from their work in the Committee or its working parties, if the Commission informs them that the opinion requested or the question raised relates to a confidential matter.2. In such cases, only members of the Committee and representatives of the Commission shall take part in the meetings.Article 12 This Decision shall enter into force on 20 March 1998.Done at Brussels, 13 March 1998.For the CommissionChristos PAPOUTSISMember of the Commission(1) Initial text: OJ C 99, 21. 4. 1992; modified text: OJ C 236, 31. 8. 1993.(2) The Commission decided to withdraw this proposal on 29 July 1997, as the Council had never adopted it and the programme had become obsolete.(3) COM 241/97.